DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Line 13 of claim 9 has been amended to change the term “lights” to “headlights.” However, the original specification fails to disclose headlights being turned on when the two claimed events of claim 9 occur. The only occurrence of the term “headlights” found in the original specification is found in line 24 of page 48. This passage of the specification does not describe the limitations of amended claim 9. The addition of the term “headlights” in the context of claim 9 is considered new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0058379; “Kim”; reference of record).
Regarding claim 1, Kim teaches a communication system (Figures 1 and 6), comprising: 
a pendant (120/620) and a base (110/610),
the pendant (120/620) comprising:
a pendant electromagnetic signal transmitter (transceiver communication unit 124); 
a pendant electromagnetic signal receiver (transceiver communication unit 124); and 
a wireless power receiver (133), 
the base (110/610) comprising:
a base electromagnetic signal transmitter (transceiver communication unit 115); 
a base electromagnetic signal receiver (transceiver communication unit 115); and 
a wireless power transmitter (131),

the pendant electromagnetic signal transmitter (transceiver communication unit 124), the pendant electromagnetic signal receiver (transceiver communication unit 124), the wireless power receiver (133), the base electromagnetic signal transmitter (transceiver communication unit 115), the base electromagnetic signal receiver (transceiver communication unit 115) and the wireless power transmitter (131) are sealed (within the pad and phone in figure 6), wherein:
wherein: the communication system is configured to conjecture whether the pendant is in close proximity to the base, and the communication system is configured to conjecture whether the pendant is in medium proximity to the base (Kim teaches determining a distance between the source and target resonators. Para. [0129] and [0260] Teach determining whether or not the pendant/target is “within predetermined distance” from the source/base. When the target is within the predetermined distance from the source, the target is interpreted as being in close proximity to the source. When the target is not within the predetermined distance from the source, the target is interpreted as being in medium proximity to the source.).
As for claims 2, 5-7, and 11, Kim teaches wherein: the pendant further comprises an energy-retention component (battery; para. [0237]) and a charger (121-123), 
the charger (121-123) is configured to receive energy from the wireless power receiver (133) and charge the energy-retention component (battery), and
the energy-retention component (battery) and the charger (121-123) are sealed (within phone in figure 6);

wherein the base further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal emitted by the pendant electromagnetic signal transmitter is received by the base electromagnetic signal receiver (para. [0129], [0131], [0345]);
wherein the pendant further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal emitted by the base electromagnetic signal transmitter is being received by the pendant electromagnetic signal receiver (para. [0129], [0131], [0345]);
an equipment system (figure 6), comprising:
a communication system as recited in claim 1; and
at least a first piece of equipment (structure holding charging pad 610),
the base (610) attached to the first piece of equipment.
Regarding claim 9, Kim teaches a communication system (Figures 1 and 6), comprising: 
a pendant (120/620) and a base (110/610),
the pendant (120/620) comprising:
a pendant electromagnetic signal transmitter (transceiver communication unit 124); 
a pendant electromagnetic signal receiver (transceiver communication unit 124); and 

the base (110/610) comprising:
a base electromagnetic signal transmitter (transceiver communication unit 115); 
a base electromagnetic signal receiver (transceiver communication unit 115); and 
a wireless power transmitter (131),
the wireless power receiver (133) configured to wirelessly receive electrical energy (130) from the wireless power transmitter (131), and
wherein the communication system is configured to issue a command that causes one or more lights (612-614) on a piece of equipment to which the base is attached to be turned on upon both of (1) and (2) occurring within a preselected period of time:
(1)    the communication system determining that the pendant is in medium proximity or near proximity to the base (Distance is determined in the various modes identified by LEDs 612-614. Para. [0129], [0236], [0238], [0260]), and
(2)    the communication system determining that an identification signal received from the pendant is valid (Identification information is transferred between the source and the target during the various modes identified by LEDs 612-614. Para. [0133], [0228], [0230], [0236], [0238]).
Regarding claim 17, Kim teaches a base (110/610 in figures 1 and 6), comprising:

a base electromagnetic signal receiver (transceiver communication unit 115);
a wireless power transmitter (131); and
a base motion detector (The source/base detects movement of the target/pendant. See para. [0325]).
As for claim 18, Kim teaches wherein the base has a receive signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal is received by the base electromagnetic signal receiver (para. [0129], [0131], [0345]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Myers (US 2008/0083797; reference of record).
Regarding claim 3, Kim teaches a communication system as recited in claim 1, as detailed above, but fails to teach wherein: the pendant further comprises a tether, a first region of the tether is attached to the pendant, and a second region of the tether is configured to be removably attached to a person, to clothing on a person, to an accessory on a person, or to a piece of equipment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tether to the mobile phone of Kim because such a modification would have provided the benefit of reducing the chance of a user dropping the mobile phone of Kim.

Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Groth (US 2009/0258674).
Regarding claim 12, Kim teaches a pendant (120/620 in figures 1 and 6), comprising:
a pendant electromagnetic signal transmitter (transceiver communication unit 124);
a pendant electromagnetic signal receiver (transceiver communication unit 124); and 
a wireless power receiver (133),
the wireless power receiver (133) is configured to receive electrical energy wirelessly (from 110), 
the pendant electromagnetic signal transmitter, the pendant electromagnetic signal receiver, and the wireless power receiver are sealed (within the phone in figure 6).

However, it is well-known to those of ordinary skill in the art to employ motion detectors in a mobile phone. For example, see para. [0054] of Groth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a motion detector to the mobile phone of Kim because such a modification would have been merely an addition of a well-known sensor device found in a mobile phone.
As for claims 13, 15, and 16, Kim teaches wherein: the pendant further comprises an energy-retention component (battery; para. [0237]) and a charger (121-123), 
the wireless power receiver (133) is configured to receive electrical energy wirelessly (from 131) and supply at least some of said electrical energy to the charger (121-123),
the charger (121-123) is configured to charge the energy-retention component (battery), and 
the energy-retention component and the charger are sealed (within phone in figure 6);
wherein the pendant is configured to determine a magnitude of power that the wireless power receiver is receiving from a wireless power transmitter (para. [0100] and [0173]);
wherein the pendant further comprises a signal-reception-strength detector that is configured to detect a strength with which an electromagnetic signal is being received by the pendant electromagnetic signal receiver (para. [0129], [0131], [0345]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Groth and Myers.
As for claim 14, Kim teaches a pendant as recited in claim 12, as detailed above, but fails to teach wherein: the pendant further comprises a tether, a first region of the tether is attached to the pendant, and a second region of the tether is configured to be removably attached to a person, to clothing on a person, to an accessory on a person, or to a piece of equipment.
Myers teaches a tether leash comprising a first end connected to a mobile phone and a second end connected to a user’s hand. When properly connected to the mobile phone and user’s hand, the tether leash reduces the chance of the user dropping the mobile phone. See figure 2 and abstract of Myers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tether to the mobile phone of Kim because such a modification would have provided the benefit of reducing the chance of a user dropping the mobile phone of Kim.

Allowable Subject Matter
Claims 8, 10, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Kim, taken alone or in combination with other references, fails to teach:
the communication system is configured to compare an extent to which motion detected by the base motion detector corresponds to motion detected by the pendant motion detector.”, as set forth in claim 8;
“wherein the communication system is configured to issue a command that an engine in a piece of equipment to which the base is attached be turned on and idle upon all of (1) - (4) occurring within a preselected period of time: (1)    the communication system determining that the pendant is in close proximity or medium proximity to the base, (2)    the communication system determining that an identification signal received from the pendant is valid, (3)    the communication system determining that a PIN received from the pendant is valid, (4)    the base electromagnetic signal receiver receiving, from the pendant electromagnetic signal transmitter, a request that the piece of equipment turn on its engine.”, as set forth in claim 10; and
“comparing an extent to which motion detected by a motion detector in the base corresponds to motion detected by a motion detector in the pendant”, as set forth in claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 4, 2021